Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the Request for Continued Examination filed on 05/19/2022.
	Currently, claims 1-13 and 15-20 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4, 7-10 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Liu et al. (US 2014/0239306 published 08/28/2014).  
As to claim 1, Liu shows a device (see Fig. 7 and see previous Figures for the method of making where some parts are introduced) comprising:  
a group III-V body (channel part 104 first introduced in [0013] carrying over as a like part), 
a group III-V barrier layer (barrier/carrier supply layer introduced in [0013] and carrying over as a like part) disposed on the Group III-V body, and 
a gate structure (see the gate structure including parts 128/122/123/118; [0039] and [0040]), disposed on the group III-V barrier layer (see this all on layer 106), wherein the gate structure is a stacked structure comprising a gate dielectric layer (see gate dielectric layer 118 of 3 nm to about 20 nm where here the office uses an embodiment around just below about 20 nm; [0039]) and a group III-V gate layer (see the layer 122/123, or just layer 123 of them taken separately in an alternate grounds of rejection; [0039]) being disposed above the gate dielectric layer (note layer 123 is at a higher level than parts of the gate dielectric 118; Fig. 7; also in an additional alternate grounds of rejection the device can be tilted on its side slightly so that 123 is even more directly above 118), a total thickness of the gate dielectric layer is between 15 nm and 25 nm (see the just below 20 nm embodiment used here), the gate dielectric is disposed between the group III-V barrier layer and the group III-V gate layer (see the layer 118 between 106 and 122/123’s upper parts, or in the alternate grounds of rejection see layer 118 between 106 and 123), and a bottom surface of the gate dielectric layer is in direct contact with the group III-V barrier layer (see bottom surface of the layer 118 in direct contact with 106).  

As to claim 2, Liu shows a device wherein the group III-V semiconductor body has a band gap discontinuity with the group III-V barrier layer (note here that GaN has a different band-gap than AlGaN and that difference produces a discontinuity when they are plotted on a graph; see [0013] for materials).  

As to claim 3, Liu shows a device wherein the group III-V gate layer is a p-type III-V gate layer (note p-GaN above in [0020] for materials and note these carry over to the other embodiment).  

As to claim 4, Liu shows a device further comprising at least two source/drain electrodes disposed on the group III-V barrier layer (see layers 112 being for source and drain in [0023] as like parts carrying over).  

As to claim 7, Liu shows a device further comprising a gate electrode disposed on the group III-V gate layer (gate electrode is 1128; [0024] introducing like part carrying over).  

As to claim 8, Liu shows a device wherein the composition of the gate electrode comprises titanium, aluminum (see Ti for 128; [0024] carrying over for like parts) or doped polysilicon.  

As to claim 9, Liu shows a device wherein the group III-V gate layer has a second width and the gate electrode has a third width, and the second width is greater than the third width (see the total width of the layer 122/123, or in the alternate 123 by itself alone, shown in the figure and then see a non-total tiny sliver width of 128 compared thereto where the width of the 122/123 or in the alternate just 123 alone by itself, is greater than just a tiny sliver non-total width of 128).  

As to claim 10, Liu shows a device wherein the group III-V gate layer and the gate dielectric layer have a same width (see 118 having a much greater total width than 122/123, or 123 by itself in the alternate, and so here the office will designate a non-total width that matches the width of the much smaller total width of 122/123, or 123 by itself in the alternate).  

As to claim 15, Liu shows a device wherein the composition of the group III-V body comprises gallium nitride (see 104 being GaN above).  

As to claim 16, Liu shows a device wherein the composition of the group III-V barrier layer comprises aluminum gallium nitride (see layer 106 being AlGaN above; [0022]).  

As to claim 17, Liu shows a device, wherein the group III-V body is disposed on a substrate (see 1104 being on a substrate 102; [0029] discussing materials).  

As to claim 18, Liu shows a device, wherein the composition of the substrate comprises silicon (see silicon for 102; [0029]), silicon carbide or sapphire.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0239306 published 08/28/2014) as applied to claim 1 above, further in view of Moens et al. (“Moens” US 10,269,947 patented 04/23/2019 and dated back to 03/09/2018) and Lin et al. (“Lin” Lin, Y-K “A versatile low-resistance ohmic contact process with ohmic recess and low-temperature annealing for GaN HEMTs” Semicond. Sci. Technol. 33 08/21/2018 pp. 1-8).  
As to claim 5, Liu shows the device as related for claim 1 above, further comprising at least two source/drain electrodes (see the citations for claim 4 above for the source and drain electrodes).  However, Liu fails to show the device being one wherein each of the source/drain electrodes is partially disposed in the Group III-V barrier layer.  

Moens shows a device further comprising at least two source/drain electrodes, wherein each of the source/drain electrodes is partially disposed in the group III-V barrier layer (note the source/drain electrodes 182+186 and note they are down in the layer 124 partially; col. 6, line 27-30).    

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the design of s/d electrodes being disposed partially in the barrier layer as taught by Moens to have made the s/d electrodes of Liu be partially recessed with the motivation of helping to achieve better contact resistance (see Lin discussing why recessed s/d contacts are made in the second paragraph of page 2).  


As to claim 6, Liu as modified by Moens and Lin above, shows a device wherein the group III-V barrier layer has a first width defined between inner sides of the source/drain electrodes, and the group III-V gate layer has a second width, and the first width is greater than the second width (note the defined width between the inner parts of the recesses formed in the barrier layer 124 of Moens having been brought into Liu vs the width of the layer 122/123, or just layer 123 alone in the alternate, where the first of the two is greater than the later once the openings for the s/d electrodes now recessed in the combination above are brought in).  


Claims 11, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0239306 published 08/28/2014) as applied to claim 1 above, further in view of Lu et al. (“Lu” Lu, Y. “Characterization of SiNx/AlN passivation stack with epitaxial AlN grown on AlGaN/GaN heterojunctions by plasma-enhanced atomic layer deposition” App. Phys. Exp. 8 from Jpn. Soc. Of Appl. Phys. 05/18/2015 pp. 064101-1 through 064101-4).  
As to claim 11, Liu shows the device above, but fails to show the device being one where wherein the gate dielectric layer is explicitly a single crystal gate dielectric layer (note AlO is proposed as a gate dielectric layer in [0039] but it is not specified that they necessarily intend to go ahead and make it single crystal, or as good of crystalline quality as possible towards single crystal).  

Lu shows making a gate dielectric for AlGaN HEMTs out of monocrystalline AlN epi material (see the last part of the first paragraph on page 3 discussing the use of epi grown monocrystalline AlN as a gate dielectric for HEMTs).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the AlN monoctrystalline/single crystal material as taught by Lu to have made the gate dielectric layer in Liu with the motivation of enabling its properties to interact with underlying layers to help suppress current collapse (see if the structure is made right then monocrystalline/single crystal AlN can help prevent current collapse; last half of the first paragraph on page 3).  

As to claim 12, Liu as modified by Lu above, shows a device wherein the composition of the single crystal gate dielectric layer comprises metal oxide or metal nitride (see AlN layer noted above).

As to claim 13, Liu as modified by Lu above, shows a device wherein the composition of the single crystal gate dielectric layer comprises aluminum oxide or aluminum nitride (see AlN above).


Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0239306 published 08/28/2014) as applied to claim 1 above, further in view of Moens et al. (“Moens” US 10,269,947 patented 04/23/2019 and dated back to 03/09/2018).  
As to claim 19, Liu shows the device noted above but fails to show it further comprising a buffer layer disposed between the substrate and the group III-V body.  

Moens shows a device comprising a buffer layer disposed between the substrate and the group III-V body (see layer 104 here being an AlGaN layer that functions to block high voltage and also appears to be graded so as to buffer the lattice induced stress from lattice mismatch by having Al content greater down towards the substrate/base 102 and greater gallium content up towards layer 122 in a graded fashion as the lattice will be closer to GaN’s lattice in layer 122 up towards the top; col. 3, line 40-45).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the graded AlGaN layer as taught by Moens to have made a high voltage blocking layer that will buffer the lattice strain from the underlying substrate to the overlying channel layer in the Liu device with the motivation of blocking high voltages (see them forming a high voltage blocking layer that is graded such that the varied Al concentration should buffer the stress; col. 3, lines 39-47).  


As to claim 20, Liu as modified by Moens above shows a device wherein the buffer layer is a group III-V buffer layer, and a concentration of at least one metal element of the group III-V buffer layer gradually decreases from the substrate to the group III-V body (note that as discussed above for claim 19 the Al content decreases as the layer gets to be more and more GaN like as it is graded upwards towards the channel layer).  


Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on the previously used reference which was previously applied for anticipation.  The office does note though that it understands the applicant’s arguments and overall the overall amendment did at least cause the previously utilized reference to no longer be the best reference, at least in terms of anticipation.  And likely the prior anticipatory reference will not be likely to be used as even a primary reference in a combination under 35 U.S.C 103.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891